UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB S QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1, 2007. £ TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO . Commission File Number: 000-29449 IMAGIN MOLECULAR CORPORATION Delaware 13-4099008 (State of Incorporation) (IRS Employer Identification No.) 104 W. Chestnut#315 Hinsdale, IL 60521 (Address of Principal Executive Offices) (630) 371-5583 (Registrant’s Telephone Number) Indicate by check mark whether Registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes S No £ As of May 15, 2007, there were 68,663,284 shares of the Registrant’s Common Stock, $.001 par value outstanding. Transitional Small Business Disclosure Format (check one).Yes £ No S 1 FORM 10-QSB MARCH 31, 2007 IMAGIN MOLECULAR CORPORATION TABLE OF CONTENTS Form 10-QSB for the quarter ended March 31, 2007 PART I – FINANCIAL INFORMATION Page Item 1.Financial Statements 3 Consolidated Balance Sheets at March 31, 2007 and December 31, 2006 3 Consolidated Statements of Operations for the three months ended March 31, 2007 and 2006 4 Consolidated Statements of Cash Flows for the three months ended March 31, 2007 and 2006 5 Notes to Financial Statements 7 Item 2.Management’s Discussion and Analysis 12 Item 3.Controls and Procedures 15 PART II – OTHER INFORMATION 16 Item 1.Legal Proceedings 16 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3.Submission of Matters to a Vote of Security Holders 16 Item 4.Other Information 16 Item 6.Exhibits 16 Signature Page 16 2 Table of Contents FORM 10-QSB MARCH 31, 2007 PART 1 – FINANCIAL INFORMATION ITEM 1.Financial Statements The unaudited balance sheet of the Registrant as of March 31, 2007, the balance sheet at December 31, 2006, the unaudited statements of operations for the three months ended March 31, 2007 and 2006, and the unaudited statements of cash flows for the three months ended March 31, 2007 and 2006 follow.The unaudited financial statements reflect all adjustments that are, in the opinion of management, necessary to a fair statement of the results for the interim periods presented. IMAGIN MOLECULAR CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, 2007 December 31, 2006 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 3,235 $ 3,138 Accounts receivable 181,837 163,539 Total current assets 185,072 166,677 Property and equipment, net 228,227 234,666 Other assets: Investment in securities of Positron Corp. 1,588,066 1,588,066 Total assets $ 2,001,365 $ 1,989,409 LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable $ 103,605 $ 97,577 Advance from shareholders 4,000 69,616 Accrued expenses 188,348 158,246 Current portion of promissory note payable 102,060 81,684 Notes payable - other 180,000 Advances from affiliate 225,253 185,385 Interest payable 2,707 75,732 Total current liabilities 625,973 848,240 Promissory note payable 185,484 205,860 Majority interest in consolidated subsidiary 214,723 Stockholders’ Equity: Preferred Stock, 5,000,000 shares Authorized, no shares issued and outstanding Common Stock, $0.001 par value; 95,000,000 shares authorized, 68,663,284 and 67,276,617 shares issued and outstanding, March31 , 2007 and December 31, 2006 68,663 67,277 Additional paid-in capital 2,955,369 2,826,755 Accumulated deficit (2,048,847 ) (1,958,723 ) Total stockholders’ equity 975,185 935,309 Total liabilities and stockholders’ equity $ 2,001,365 $ 1,989,409 See accompanying notes 3 Table of Contents FORM 10-QSB MARCH 31, 2007 IMAGIN MOLECULAR CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, 2007 March 31, 2006 Revenues: $ 35,628 $ Costs of revenues: 68,898 Gross loss (33,270 ) Operating expenses: Professional fees 12,101 16,686 Marketing, general and administrative 47,504 6,992 Total operating expenses 59,605 23,678 Loss from operations (92,875 ) (23,678 ) Other income (expense) Interest income 68,542 Interest expense (8,267 ) (7,078 ) Other income 11,017 633 Total other income 2,750 62,097 Net (loss) income $ (90,125 ) $ 38,419 (Loss) earningsPer Share $ (0.001 ) $ 0.001 Weighted average common shares 67,966,988 50,680,311 See accompanying notes 4 Table of Contents FORM 10-QSB MARCH 31, 2007 IMAGIN MOLECULAR CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS Unaudited Three Months Ended March 31, 2007 March 31, 2006 Cash flows from operating activities: Net (loss) income $ (90,125 ) $ 38,419 Adjustment to reconcile net loss to net cashused in operating activities Common stock of subsidiary issued for services 30,000 Depreciation expense 6,439 Amortization of discount on notes receivable (33,405 ) Changes in operating assets and liabilities: Accounts receivable (18,298 ) Interest receivable (35,137 ) Accounts payable and accrued liabilities 36,127 (15,814 ) Interest payable (7,914 ) 7,078 Net cash used in operating activities (43,771 ) (38,859 ) Cash flows from financing activities: Advances from shareholders 4,000 39,300 Advance from affiliate 39,868 Net cash provided by financing activities 43,868 39,300 Net increase (decrease) in cash 97 441 Cash at beginning of period 3,138 1,376 Cash at end of period $ 3,235 $ 1,817 Supplemental cash flow information: Interest paid $ 5,559 $ Income taxes paid See accompanying notes 5 Table of Contents FORM 10-QSB MARCH 31, 2007 IMAGIN MOLECULAR CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CASH FLOWS (CONTINUED) Supplementary Schedule of Noncash Transactions 2007 On January 10, 2007 and March 12, 2007, the Company issued 586,667 and 800,000 shares of common stock, par value .001,respectively, to two non-affiliated shareholders in final satisfaction of a $130,000 note payable made to the Company. The shares were valued at $0.06 per share. On March 14, 2007, the Company issued 7,448,673 shares of subsidiary Cipher Multimedia, Inc. common stock, par value .001 to an affiliated shareholder in final satisfaction of $148,973 of advances and other notes payable made to the Company. The shares were valued at $0.02 per share. March 14, 2007, the Company issued 1,787,500 shares of subsidiary Cipher Multimedia, Inc. common stock, par value .001 to a non-affiliated shareholder in final satisfaction of $35,750 ofinterest payable related to a note payable made to the Company. The shares were valued at $0.02 per share. On March 14, 2007, the Company issued a total of 1,500,000 shares of subsidiary Cipher Multimedia, Inc. common stock, par value .001 to three consultants for services performed. The shares were valued at $0.02 per share. 2006 On January 4, 2006, the Company issued 481,481 shares of common stock, par value .001 to a non-affiliated shareholder in final satisfaction of a $13,000 advance made to the Company. The shares were valued at $0.027 per share. On January 4, 2006, the Company issued 7,054,825 shares of common stock, par value .001 to an affiliated shareholder in final satisfaction of a $253,974 advance made to the Company. The shares were valued at $0.036 per share. On April 13, 2006, the Company issued 50,000 shares of common stock, par value $.001 per share, to a consultant for services performed. The shares were valued at $0.26 per share. On May 26, 2006, the Company issued 50,000 shares of common stock, par value $.001 per share, to a consultant for services performed. The shares were valued at $0.17 per share During September 2006, the Company converted notes receivable and accrued interest due from Positron Corporation into 762,358 shares of Positron Corporation Series B Preferred Stock, par value $1.00.The Company subsequently converted 40,000 shares of Positron Series B Preferred Stock into 4,000,000 shares of Positron Corporation common stock, par value $0.01. The accompanying notes are an integral part of the financial statements. 6 Table of Contents FORM 10-QSB MARCH 31, 2007 IMAGIN MOLECULAR CORPORATION AND SUBSIDIARIES SELECTED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1. BUSINESS ORGANIZATION Imagin Molecular Corporation (“Imagin” or the “Company”) (FKA) Cipher Holding Corporation (“Cipher”) was originally incorporated under the laws of the State of Delaware.Imagin commenced operations upon incorporation and was in the development stage through the first quarter of 2006 and through that period had very little revenue.Imagin’s wholly-owned subsidiary Cipher Multimedia, Inc. operates Imagin’s original business, a digital distribution solution and marketing company which secures and allows access to digital content through proprietary encoding, encryption and authorization technology. In 2005 Imagin’s Board of Director’s resolved to change the Company’s principal operations from multimedia encryption technology to positron emission tomography and medical imaging. Operations began in the second quarter of 2006 and the Company no longer operates in the development stage. See Positron Acquisition Corp. and Imagin Nuclear Partners discussions below. Positron Acquisition Corp. On April 19, 2005, the Company organized a wholly owned subsidiary, under the laws of the state of Nevada, named Positron Acquisition Corp. (“PAC”).Imagin’s original intent to create PAC was to acquire controlling interest in Positron Corporation (“Positron”), a publicly owned Texas corporation. On May 23, 2005 the Company's Board of Directors and shareholders holding approximately 60.1% of the Company’s issued and outstanding and common stock par value $.001 per share (the “Common Stock”), approved a Securities Exchange Agreement (the “Exchange”) between the Company's wholly-owned subsidiary Positron Acquisition Corp., a Nevada corporation (“PAC”) and Imagin Diagnostic Centres, Inc., a Canadian corporation (“IDC”).Pursuant to the terms of the Exchange, the Company issued 30,000,000 shares (the “Exchange Shares”) of its common stock, par value $.001 per share (the “Common Stock”) in exchange for three convertible promissory notes issued by Positron Corporation (“Positron”), a publicly owned Texas corporation.The Positron notes are convertible into shares of Positron’s Series C and Series D Preferred Stock which convert, under certain circumstances, into 64,000,000 shares of Positron’s common stock, par value $.01 per share (the “Conversion Shares”).In September 2006 the Company converted principal and interest of $818,066 outstanding upon the Series D Secured Convertible Promissory Notes and 770,000 shares of Series C Preferred Stock into 762,358 shares of Positron Corporation Series B Preferred Stock, and subsequently converted 40,000 shares of Series B Preferred Stock into 4,000,000 shares of the Positron Common Stock. In accordance with the terms of the Exchange, Exchange Shares were distributed to the equity holders of IDC. Imagin Nuclear Partners Corporation In 2006, the Company’s wholly-owned subsidiary Imagin Nuclear Partners Corporation (“INP”) commenced scanning patients using Positron Emission Tomography myocardial perfusion imaging technology (“PET” or “PET imaging technology”) at a cardiac imaging center located in Beth Israel Medical Center in New York City. The Company has performed PET imaging on nearly 200 hundred patients and expects volume to increase once marketing efforts result in increased physician awareness. 7 Table of Contents FORM 10-QSB MARCH 31, 2007 INP intends to joint venture with hospitals or physician groups to own or operate nuclear medicine imaging centers throughout North America. The Company plans to offer a full spectrum of Positron Emission Tomography imaging services as well as a robust coronary disease reversal and prevention program. The Company intends to partner with cardiology groups who are less invasively oriented and desire program differentiation from competition. The Company believes that their methodology to detection and management is more cost effective than traditional methods currently employed The Company also intends to offer said services to Community Hospitals. The Community Hospital will need to qualify in number of beds and lack of coronary angiographic services in order for a cardiac PET program to have the maximum cost effective impact on the hospital partner. The Company has identified more than 2,000 hospitals that meet the joint venture criteria. NOTE 2.BASIS OF PRESENTATION The interim financial statements included herein are presented in accordance with United States generally accepted accounting principles and have been prepared by us, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”).Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations, although the Company believes that the disclosures are adequate to make the information presented not misleading. These statements reflect all adjustments, consisting of normal recurring adjustments, which, in the opinion of management are necessary for fair presentation of the information contained therein.It is suggested that these interim financial statements be read in conjunction withthe Company’saudited financial statements and notes thereto included in its Form 10-KSB for the fiscal year ended December 31, 2006.Results of operations for the interim periods are not indicative of annual results. NOTE 3.GOING CONCERN These financial statements have been prepared in accordance with generally accepted accounting principles applicable to a going concern, which contemplates the realization of assets and the satisfaction of liabilities and commitments in the normal course of business.The Company has sustained losses since inception and has accumulated losses of $2,048,847 as of March 31, 2007.The Company’s ability to continue as a going concern is dependent upon the successful completion of additional financing arrangements and its ability to develop and sell its services.Management plans to raise equity capital to finance the operating and capital requirements of the Company.While the Company is expending its best efforts to achieve the above plans, there is no assurance that such activity will generate sufficient funds to accomplish its business purpose, or that the Company's business plan will be successful NOTE 4. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation and Nature of Operations For the periods ended March 31, 2007 and 2006, the financial statements include the accounts and transactions of Cipher Multimedia, Inc., Positron Acquisition Corp. and Imagin Nuclear Partners Corporation (subsidiaries). All Intercompany transactions and balances have been eliminated. 8 Table of Contents FORM 10-QSB MARCH 31, 2007 Cash and Cash Equivalents The Company considers all highly liquid instruments with original maturities of three months or less to be cash equivalents. Income Taxes The Company accounts for income taxes under Statement of Financial Accounting Standards No. 109, “Accounting for Income Taxes”.Under Statement No. 109, the asset and liability method is used in accounting for income taxes.Deferred taxes are recognized for temporary differences between the bases of assets and liabilities for financial statement and income tax purposes.The temporary differences relate primarily to net operating loss carryforwards.A valuation allowance is recorded for deferred tax assets when it is more likely than not that some or all of the deferred tax assets will not be realized through future operations. In June 2006, the FASB released FASB Interpretation No. 48, "Accounting for Uncertainty in Income Taxes," an interpretation of FASB Statement No. 109 ("FIN 48"). FIN 48 prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. A company must determine whether it is "more-likely-than-not" that a tax position will be sustained upon examination, including resolution of any related appeals or litigation procedures, based on the technical merits of the position.Once it is determined that a position meets the more-likely-than-not recognition threshold, the position is measured to determine the amount of benefit to recognize in the financial statements. This interpretation is effective for fiscal years beginning after December 15, 2006.The provisions of FIN 48 were adopted in the first quarter of 2007 and did not have amaterial effect on the Company's financial statements. Revenue recognition The Company recognizes revenue from PET scans when the procedure is performed.Scan revenue represents the amount charged to patients net of contractual adjustments.Contractual adjustments arise due to the terms of reimbursement of Medicaid, Medicare and managed care providers.Such adjustments represent the difference between the charges at established rates and estimated recoverable amounts and are recognized as a reduction of revenue in the period services are rendered.Any differences between estimated contractual adjustments and actual final settlements under reimbursement contracts are recognized as contractual adjustments in the period final settlements are determined. Loss Per Share Loss per share is computed based on the weighted average number of shares of common stock outstanding.Stock options and warrants are not included in the computation of the weighted average number of shares outstanding for dilutive net loss per common share during each of the periods presented in the Statement of Operations, as the effect would be antidilutive. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. New Accounting Pronouncements In September 2006, the FASB issued Statement of Financial Accounting Standards No 157, "Fair Value Measurements". This statement defines fair value, establishes a framework for measuring fair value under generally accepted accounting principles, and expands disclosures about fair value measurements. The statement is effective in the fiscal first quarter of 2008 and the Company will adopt the statement at that time. The Company believes that the adoption of SFAS No 157 will not have a material effect on its results of operations, cash flows or financial position. 9 Table of Contents FORM 10-QSB MARCH 31, 2007 NOTE 5. CIPHER MULTIMEDIA INC. REORGANIZATION On March 13, 2007, the Registrant reorganized Cipher as a Nevada corporation via merger with Cipher Multimedia, Inc., a Nevada corporation (“Cipher-NV”).In accordance with the Plan of Merger, each ten shares of Cipher were exchanged for one share of Cipher-NV common stock.Also on March 13, 2007, the Registrant entered into employment agreements on behalf of Cipher with Julia Rzeppa as President and Chairman, Corey Conn as Treasurer and Director and Domenic Hanzely as Vice President of Product Development and Chief Technology officer.On March 14, 2007, Cipher settled obligations with its two largest creditors by retiring $148,973.46 in obligations to Patrick Rooney, the Registrant’s former chairman and Chief Executive officer and Cipher’s founder, for 7,448,673 shares of Cipher-NV common stock, and retiring $35,750 of interest payable in exchange for the issuance of 1,787,500 shares of Cipher’s common stock.On March 20, 2007, realizing that Cipher’s software encryption business no longer fit the Registrant’s business model of medical imaging services, the Registrant’s Board of Directors resolved to spin off the 3,513,200 shares of Cipher common stock held by the Registrant as a special dividend to its Shareholders of record as of March 26, 2007. After the merger between Cipher and Cipher-NV, the Registrant no longer holds a majority of the common stock of the reorganized subsidiary, Cipher-NV.However, in applying the requirements of Financial Accounting Standards Board Interpretation No. 46, as revised, (“FIN 46(R)), the Registrant believes itself to be the primary beneficiary as evidenced by continued management control over the operations of the subsidiary. This being the case, the operations of Cipher-NV for the three months ended March 31, 2007 continue to beconsolidated in the Registrant’s financial statements. NOTE 6. IMAGIN DIAGNOSTIC CENTRES INC. CONVERTIBLE NOTES RECEIVABLE On June 29, 2005, through its wholly-owned subsidiary Positron Acquisition Corporation, (“PAC”), the Company purchased notes receivable for 30,000,000 restricted shares valued at $1,304,000. Below is a brief history of those notes. On May 26, 2004 and June 17, 2004, Positron Corporation (“Positron”) sold two separate secured convertible promissory notes under a Note Purchase Agreement dated May 21, 2004, to IMAGIN Diagnostic Centres, Inc. (“IDC”) in the principal amounts of $400,000 and $300,000, respectively. Interest is charged on the outstanding principal at the rate of ten percent (10%) per annum and is payable annually to the extent of positive cash flow of Positron on the anniversary dates of these notes. The principal and any unpaid interest were originally due on the earlier to occur of May 21, 2006 or when declared due and payable by IDC upon occurrence of an event of default. The Company and Positron extended the due date to September 30, 2006, on which date the notes were converted to Positron Series B Convertible Preferred Stock. In a second stage of the financing IDC agreed to purchase additional secured convertible promissory notes in the aggregate principal amount of $1,300,000. These notes were to be purchased over a six and a half month period, commencing July 15, 2004. These notes are due and payable on May 21, 2006, the due date was subsequently extended to September 30, 2006. These notes are initially convertible into new shares of Series D Preferred Stock that, in turn is convertible into an aggregate of 52,000,000 shares of Positron common stock. As of June 30, 2005, principal of $1,208,500 has been advanced related to these notes. On June 30, 2005, IDC converted $575,000 of these promissory notes into shares of Series D Preferred Stock that, in turn were converted into 23,000,000 shares of the Positron common stock. This conversion reduced the principal owed under these promissory notes from $1,208,500 to $633,500. On October 21, 2005, $770,000 of unpaid principal and interest was converted into 770,000 shares of Positron’s Series C Convertible Preferred Stock. 10 Table of Contents FORM 10-QSB MARCH 31, 2007 On September 30, 2006 the Company converted $818,066 of principal and interest outstanding on the Series D Convertible Promissory Notes and the 770,000 Shares of Series C Preferred Stock into 762,358 shares of Positron’s Series B Convertible Preferred Stock, par value $1.00 per share (the “Series B”) and subsequently converted 40,000 Series B Preferred Stock into 4,000,000 shares of Positron common stock, par value $0.01.Each share of Series B is convertible into 100 shares of Positron common stock and has 100 votes on all matters which Positron shares are entitled to vote.Due to the restrictions on sale or transfer of these securities and the significant number of underlying common shares relative to the issuers’ outstanding common shares, management believes that any adjustment of its investment to fair value under FAS 115 would result in an overstatement of the value of the investment. As such the securities are valued at the previous carrying value of the note receivable and accrued interest at the date of conversion. NOTE 7.NOTES PAYABLE On September 11, 2006, the Company issued a 12% secured promissory note to Cherry Creek Capital Partners (“Cherry Creek”), an unrelated party, in the amount of $300,000.Pursuant to the terms of the note, commencing on October 1, 2006, the Company is required to make 41 consecutive monthly installments of $8,783, including interest.A final payment of all outstanding principal and accrued interest is due and payable on March 10, 2010.The promissory note is secured by certain assets of the Company including 4,000,000 shares of common stock of Positron Corporation, for which the Company has granted Cherry Creek a security interest. As of March 31, 2007 the principal balance of the promissory note is $287,544, of which $102,060 is included in current liabilities. As a condition of the promissory note, on September 11, 2006 the Company and Cherry Creek entered into an Assignment of Economic Interests whereby the Company shall be obligated to pay Cherry Creek, on a quarterly basis, an amount equal to 5% of operating income (as defined in the agreement), and upon the occurrence of a liquidity event, a payment in the amount of 5% of the net proceeds of such transaction. At March 31, 2007, no amounts had been recorded for these items. NOTE 8.RELATED PARTY TRANSACTIONS In September 2006, INP purchased from Positron, a refurbished HZL Positron Emission Tomography (“PET”) Imaging System.The machine is being used at the cardiac imaging center located in Beth Israel Medical Center in New York City. The total cost of the machine, which includes sales tax and installation was $234,760. The Company also executed a service and maintenance contract with Positron for the machine. For the three months ended March 31, 2007, Positron billed the Company $10,838 under the service contract. Advances from affiliates at March 31, 2007 and December 31, 2006 consisted of the following: March31, 2007 December31, 2006 Positron Corporation and Subsidiaries $ 225,253 $ 185,385 11 Table of Contents FORM 10-QSB MARCH 31, 2007 NOTE 9. STOCKHOLDERS' EQUITY On January 10, 2007 and March 12, 2007, the Company issued 586,667 and 800,000 shares of common stock, par value $ .001 to John Rooney, brother of the Company’s former Chairman, President and Chief Executive Officer, and Jaega Corporation, respectively, as final satisfaction of a $130,000 note payable to John Rooney. Pursuant to the terms of the agreement between the Company and Mr. Rooney, the note was convertible into 1,386,667 shares of the Company’s common stock.In December 2006, Mr. Rooney assigned the conversion rights for 800,000 of the shares to Jaega Corporation. ITEM 2. Management's Discussion And Analysis Of Financial Condition And Results Of Operation Operations of Imagin Nuclear Partners Results for the three months ended March 31, 2007 include the operations of the Company’s wholly-owned subsidiary Imagin Nuclear Partners Corporation (“INP”).In 2006 INP commenced scanning patients using Positron Emission Tomography myocardial perfusion imaging technology (“PET” or “PET imaging technology”) at a cardiac imaging center located in Beth Israel Medical Center in New York City (“Beth Israel”.)Although results for the three months ended March 31, 2006 do include some general and administrative expenses of INP, no scan revenue and related costs were recognized during that period. Operations atBeth Israel have been temporarily suspended while the Company and the hospital renegotiate the terms of their agreement.Completion of a new contract is expected in May 2007. Reorganization of Cipher Multimedia, Inc. On March 13, 2007, the Company reorganized Cipher as a Nevada corporation via merger with Cipher Multimedia, Inc., a Nevada corporation (“Cipher-NV”).In accordance with the Plan of Merger, each ten shares of Cipher were exchanged for one share of Cipher-NV common stock.Also on March 13, 2007, the Registrant entered into employment agreements with Julia Rzeppa as President and Chairman, Corey Conn as Treasurer and Director and Domenic Hanzely as Vice President of Product Development and Chief Technology officer.On March 14, 2007, Cipher settled obligations with its two largest creditors by retiring $148,973.46 in obligations to Patrick Rooney, the Registrant’s former chairman and Chief Executive officer and Cipher’s founder, for 7,448,673 shares of Cipher’s common stock, and retiring $35,750 in exchange for the issuance of 1,787,500 shares of Cipher’s common stock. 12 Table of Contents FORM 10-QSB MARCH 31, 2007 Results of Operations The Company had a net loss of $90,125 and net income of $38,419 for the three month periods ended March 31, 2007 and 2006, respectively. Net loss for the three months ended March 31, 2007 includes a gross loss for $33,270.The Company did not record any interest income during the three months ended March 31, 2007 while interest income for the same period in 2006 was $68,542. Revenues Revenue through patient scans at the Beth Israel facility totaled $35,628 for the three months ended March 31, 2007.Gross revenues for outpatient scans have been adjusted to reflect management’s estimate of amounts reimbursable by Medicare, Medicaid and insurance carriers. Cost of revenues, which are mostly fixed monthly costs involved with performing scans including operation of the PET imaging machines, were $68,898 for the three month period ended March 31, 2007. Operating Expenses Marketing general and administrative expenses for the three months March 31, 2007 and 2006 were $59,605 and $23,678, respectively.The significant increase is due primarily to a $30,000 charge to Cipher Multimedia, Inc. for common pursuant to employment contracts with certain employees of the newly reorganized subsidiary, Cipher-NV. Additionally general and administrative costs of INP and the Beth Israel facility including consulting, insurance and medical billing services totaled $21,439.During the same period in 2006 activity at the Beth Israel facility has just commenced and costs incurred at INP were minimal. Professional fees for the periods ended March 31, 2007 and 2006 were $12,101 and $16,686, respectively.The higher professional fee in 2006 can be attributed in part to legal and other professional fees incurred by INP in conjunction with commencement of operations at Beth Israel. Other Income (Expense) Interest income for the three months ended March 31, 2006 was $68,542 all of which represented accrued interest on a note receivable from Positron Corporation. On September 30, 2006 the entire note and accrued interest were converted Positron Series B Preferred Stock.The Company had no interest income for the three months ended March 31, 2007. Interest expense for the three months ended March 31, 2007 increased 16.8% to $8,267 compared to $7,078 for the same period in 2006.The notes for which the 2006 interest was accrued were all settled in 2006 or during the current quarter.Interest expense during the current quarter is interest due on the note payable to Cherry Creek.Other income includes the reversal ofpreviously recorded accrued interest on obligations that were settled in full during the period ended March 31, 2007. Financial Condition The Company had cash and cash equivalents of $3,235 and accounts receivable of $181,837 on March 31, 2007.On the same date, accounts payable and accrued liabilities outstanding totaled $291,953.The Company is dependent upon the success of INP and PET scanning and/or raising additional debt or equity financings to resolve the Company’s liquidity issues and allow it to continue to operate as a going concern. The Company’s principal source of cash flows since inception has been through notes payable to shareholders or other related parties and issuances of common stock. On March 31, 2007 the Company had an accumulated deficit of $2,048,847 and total equity of $975,185. 13 Table of Contents FORM 10-QSB MARCH 31, 2007 Effects of Inflation The Registrant believes that the relatively moderate rate of inflation over the past few years has not had a significant impact on the Registrant's financial position or operating results. Forward Looking Statements This report includes "Forward-Looking Statements" within the meaning of Section 27A of the Securities Act and Section 21E of the Exchange Act. Any statements that express or involve discussions with respect to predictions, expectations, beliefs, plans, projections, objectives, assumptions or future events or performance (often, but not always, using words or phrases such as "expects" or "does not expect", "is expected", "anticipates" or "does not anticipate", "plans", "estimates" or "intends", or stating that certain actions, events or results "may", "could", "would", "might" or "will" be taken, occur or be achieved) are not statements of historical fact and may be considered "forward looking statements". Such statements are included, among other places in this registration statement, in the sections entitled "Management's Discussion and Analysis or Plan of Operation," "Description of Business" and "Description of Property." Forward-looking statements are based on expectations, estimates and projections at the time the statements are made that involve a number of risks and uncertainties which could cause actual results or events to differ materially from those presently anticipated. Althoughthe Companybelieves that the expectations reflected in such forward-looking statements are reasonable, the Registrant can give no assurance that such expectations will prove to have been correct. 14 Table of Contents FORM 10-QSB MARCH 31, 2007 ITEM 3. Controls And Procedures (a) Evaluation of disclosure controls and procedures An evaluation of the effectiveness of the design and operation of the Company's disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e) as of March 31, 2007 was carried out under the supervision and with the participation of the Company's management, including the President and Chief Executive Officer and the Chief Financial Officer ("the Certifying Officers"). Based on that evaluation, the Certifying Officers concluded that the Company's disclosure controls and procedures are effective. Disclosure controls and procedures are designed to ensure that information required to be disclosed in Company reports filed or submitted under the Securities Exchange Act is recorded, processed, summarized and reported within the time periods specified in the SEC's rules and forms. Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed in Company reports filed or submitted under the Securities Exchange Act is accumulated and communicated to management, including the Company's President and Chief Financial Officer, as appropriate, to allow timely decisions and timely reporting regarding required disclosure. (b) Changes in internal controls There was no change to the Company's internal control over financial reporting during the quarter ended March 31, 2007 that materially affected, or is reasonably likely to materially affect, the Company's internal control over financial reporting. 15 Table of Contents FORM 10-QSB MARCH 31, 2007 PART II - OTHER INFORMATION ITEM 1. Legal Proceedings None ITEM 2. Changes in Securities There have been no changes in the instruments defining the rights or rights evidenced by any class of registered securities. ITEM 3. Defaults Upon Senior Securities None ITEM 4. Submission of Matters to Vote of Security Holders None ITEM 5. Other Information On March 13, 2007, the Registrant reorganized Cipher as a Nevada corporation via merger with Cipher Multimedia, Inc., a Nevada corporation (“Cipher-NV”).In accordance with the Plan of Merger, each ten shares of Cipher were exchanged for one share of Cipher-NV common stock.Also on March 13, 2007, the Registrant entered into employment agreements with Julia Rzeppa as President and Chairman, Corey Conn as Treasurer and Director and Domenic Hanzely as Vice President of Product Development and Chief Technology officer.On March 14, 2007, Cipher settled obligations with its two largest creditors by retiring $148,973.46 in obligations to Patrick Rooney, the Registrant’s former chairman and Chief Executive officer and Cipher’s founder, for 7,448,673 shares of Cipher’s common stock, and retiring $35,750 in exchange for the issuance of 1,787,500 shares of Cipher’s common stock.On March 20, 2007, realizing that Cipher’s software encryption business no longer fit the Registrant’s business model of medical imaging services, the Registrant’s Board of Directors resolved to spin off the 3,513,200 shares of Cipher common stock held by the Registrant as a special dividend to its Shareholders of record as of March 26, 2007 ITEM 6. Exhibits (a) Exhibit Index Exhibit Description of the Exhibit 31.1 Chairman of the Board Certification of Periodic Financial Report Pursuant to Section 302of the Sarbanes-Oxley Act of 2002. 31.2 Chief Financial Officer Certification of Periodic Financial Report Pursuant to Section 302of the Sarbanes-Oxley Act of 2002. 32.1 Chairman of the Board Certification Pursuant to 18 U.S.C. Section 1350, as adoptedpursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 32.2 Chief Financial Officer Certification Pursuant to 18 U.S.C. Section 1350, as adoptedpursuant to Section 906 of the Sarbanes Oxley Act of 2002. (b)Reports on Form 8-K On March 16, 2007, the Company reported its reorganization of its subsidiary Cipher Multimedia, Inc. as a Nevada corporation SIGNATURES Pursuant to the requirements of the Section 13 or 15(d) of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York, State of New York on May 15, 2007. Imagin Molecular Corporation By: /s/ Joseph G. Oliverio Joseph G. Oliverio Chief Executive Officer, Director 16 Table of Contents FORM 10-QSB MARCH 31, 2007 EXHIBIT INDEX Exhibit Description of the Exhibit 31.1 Chairman of the Board Certification of Periodic Financial Report Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002.* 31.2 Chief Financial Officer Certification of Periodic Financial Report Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002.* 32.1 Chairman of the Board Certification Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002.# 32.2 Chief Financial Officer Certification Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes Oxley Act of 2002.# * Filed herewith # Furnished herewith 17
